GRIMM, Judge,
dissenting.
I respectfully dissent. The State made a submissible case of robbery in the second degree. The trial court’s judgment should be affirmed.
In reviewing to determine whether the State made a submissible case, “we view the evidence in the light most favorable to the state and accord the state the benefit of all reasonable inferences to be drawn therefrom.” State v. Brown, 744 S.W.2d 809, 810 (Mo. banc 1988). Based on this standard, the evidence, and the reasonable inferences, disclose the following.
At about 11:30 p.m. on January 18, 1990, victim went to a convenience store to purchase cigarettes and wine. She noticed “four black males about an aisle over from [her], and they were talking amongst each other and making lewd comments about [her].”
Victim identified defendant as one of the black males making comments about her. Another customer identified Bobby Selby as being involved in the conversation. This customer said Mike Wren was in the store when victim came into the store. Although the customer did not think defendant, Bobby Selby, and Mike Wren were all together at the same time, he acknowledged they were all “standing around in the same place.” Later, the customer said he did not “know if they was together or not.”
As the majority opinion reflects, the as-saultive confrontation occurred on the store’s parking lot. Defendant’s sister testified for the State. She saw her brother hit the victim. The following questions and answers were then asked and given:
Q. Was there anybody else there?
A. Yes, Bobby and Mike Wren.
Q. Okay, now, where were they?
A. Mike Wren was closer. He was out from Johnny and Bobby, but he was close by.
Further, defendant’s sister said that as she was nearing the convenience store, Shawn Crawford called her to come over to a car. She testified, without objection, that she asked Crawford “why was Mike Wren running, and he said Wren supposedly had the purse — the pouch.”
*916I.
The majority opinion states “the verdict rests upon circumstantial evidence.” As a result, it concludes this is a circumstantial evidence case which “requires the facts so proven to be consistent with each other and the state’s hypothesis of guilt” and the “evidence also must be inconsistent with innocence and preclude a reasonable hypothesis of innocence.” State v. Smith, 822 S.W.2d 911, 912 (Mo.App.E.D.1991).
Missouri does recognize a “circumstantial evidence rule.” The rule provides “that when a conviction is dependent upon circumstantial evidence and evidence of a defendant’s agency in connection with the crime charged is entirely circumstantial, the facts and circumstances relied on by the State must not only be consistent with each other and with the hypothesis of defendant’s guilt, but must also be inconsistent and irreconcilable with his innocence, and must point so clearly and satisfactorily to his guilt as to exclude every reasonable hypothesis of innocence.” State v. Gonzales, 533 S.W.2d 268, 272 (Mo.App.S.D.1976).
The “circumstantial evidence rule,” however, governs “only those cases founded entirely upon circumstantial evidence.” State v. Nickens, 701 S.W.2d 478, 486 (Mo.App.W.D.1985) (emphasis original). Or, as this court said in State v. McClure, 504 S.W.2d 664, 667 (Mo.App.E.D.1974), “This rule is applicable only where the evidence of the defendant’s agency in connection with the crime charged is entirely circumstantial.” See also State v. Rocha, 526 S.W.2d 834, 836 (Mo.App.E.D.1975); State v. Scott, 699 S.W.2d 760 (Mo.App.W.D.1985); State v. Ritterbach, 637 S.W.2d 820, 822-823 (Mo.App.S.D.1982); and Notes on Use to MAI-CR 3d 310.02.
Here, defendant is charged with second degree robbery. Robbery involves the use or threatened use of physical force upon another person. Sections 569.030 and 569.-010(1), RSMo 1986. There was substantial, direct evidence of defendant’s personal use of physical force on victim. As a result, this case is not “entirely circumstantial.” The “circumstantial evidence rule” is not applicable to this review of defendant’s conviction.
II.
The State charged defendant, “either acting alone or knowingly in concert with another,” with second degree robbery. Pursuant to this charge, the verdict director, patterned after MAI-CR 3d 304.04 and 323.04, submitted that defendant “or another person or persons took a billfold” owned by victim.
This instruction does not require the jury to find that a particular person took the billfold. Whether the jury believed (1) from circumstantial evidence that (a) defendant or (b) Selby took the billfold, or (2) from direct evidence that Wren took the billfold is immaterial. All that is required is for the jury to find that defendant or another person took the billfold.
This verdict director also submitted that the use of physical force was “for the purpose of forcing [victim] to drop her billfold in aid of the taking.” And finally, the instruction required a finding that defendant “acted together with or aided another person or persons in committing” the robbery. It is these two elements which are the crux of the case. For although defendant admitted in both opening statement and closing argument that he assaulted victim, he contended he was not involved in a robbery.
Defendant, Selby, and Wren were in the convenience store at the time victim was there. The jury could find from the evidence, and the reasonable inferences therefrom, that they were together in the store. There is direct evidence, from defendant’s sister, that the three of them were on the parking lot together. Wren was close by when defendant and Selby assaulted victim. Following the assault, all three of them ran away, and victim’s purse was missing. There is no testimony that anyone other than defendant, Selby, and Wren was near the victim or her purse during the time when it was taken.
Defendant’s contention that he was not involved in the robbery was squarely presented to the jury. First, the jury was given the opportunity to find defendant *917guilty of assault instead of robbery. A lesser-included instruction submitting third degree assault was given.
Second, in his closing argument, defendant virtually invited the jury to find him guilty of assault instead of robbery. He argued the lesser-included assault instruction “gives you the opportunity” to find defendant guilty of assault. He continued, saying, “[tjhere’s plenty of doubt whether there was any purpose or any concerted activity to charge [defendant] with robbery.” The jury, however, by its verdict, rejected this argument and found defendant acted together with or aided another person or persons in committing the robbery.
Finally, it should be noted that the majority opinion, in effect, acknowledges, but for the circumstantial evidence rule, the fact victim did not see anyone on the parking lot except defendant and Selby, and the fact the billfold was quickly missed, is “sufficient to make a submissible case” of robbery. Smith, 822 S.W.2d at 913. I agree. Because the “circumstantial evidence rule” is not applicable here, this evidence was sufficient to make a submissible case. That other evidence, if believed, conflicts is not unusual, nor does it effect the determination of submissibility.
The judgment should be affirmed.